DETAILED ACTION Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                           Claim Rejections - 35 USC § 102
2.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.       Claims 9-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Published U.S. Application No. 2020/0238251 (Tamura et al).           Tamura et al discloses a process of decaffeination comprising providing a solution, the solution comprising caffeine molecules and non-caffeine molecules (see paragraph 1, treatment of solutions; end of paragraph 74 includes remove of caffeine and non-caffeine); and bringing the solution into contact with a treated clay composition, the treated clay composition comprising organic molecules adsorbed on a clay (e.g. polyphenols, paragraph 74).          Regarding claim 10, Tamura et al further discloses the invention as aiding difficulties in treatment of beverages containing caffeine and recites both coffee and tea as examples of beverages with caffeine (paragraphs 2 and 3).             Regarding claims 11 and 12, Tamura et al also discloses the adsorbing of organic, non-caffeine molecules (i.e. polyphenols; paragraph 74).             Regarding claims 13 and 15, Tamura et al further discloses the clay being layered and including , for example, montmorillonite and nontronite (paragraph 15).
             Regarding claim 14, Tamura et al discloses the treated clay composition further incorporating a polymer (PVPP, see paragraph 74). 4.       Claims 16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB1255370 (GB).          GB discloses a treated clay composition comprising a clay (e.g. montmonilonite) comprising mineral layers (e.g. page 2, lines 33-40) and organic molecules adsorbed on the mineral layers wherein the organic molecules are non-caffeine molecules (e.g. proteins, page 1, line 19), said non-caffeine molecules are adsorbed into the clay while mixing same with a pretreatment solution containing said non-caffeine molecules (beer or wine, each considered a solution with fermented elements; e.g. col. 4, lines 66-78).5.        Claims 16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2012125205 (JP). 
          JP discloses a treated clay composition comprising a clay (e.g. montmonilonite) comprising mineral layers (e.g. paragraph 35) and organic molecules adsorbed on the mineral layers wherein the organic molecules are non-caffeine molecules (e.g. purine, paragraphs 1 and 3) and are adsorbed into said clay from mixing with a pretreatment solution which contains said non-caffeine molecules (beer considered a solution with various components including purine).6.        Claims 16-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent No. 5457272 (Hooykaas).          Hooykaas discloses a treated clay composition comprising a clay (e.g. montmonilonite) comprising mineral layers (e.g. Abstract, paragraph bridging cols. 2 and 3) and organic molecules adsorbed on the mineral layers wherein the organic molecules are non-caffeine molecules (e.g. phenols, col. 2, line 50) and are adsorbed into said clay from mixing with a pretreatment solution which contains said non-caffeine molecules (e.g. phenols in Example II).7.        Claims 16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN1883787 (CN).          CN discloses a treated clay composition comprising a clay (e.g. montmonilonite, bentonite) comprising mineral layers (e.g. paragraphs 30-31) and organic molecules adsorbed on the mineral layers wherein the organic molecules are non-caffeine molecules (e.g. organic pollutants from wastewater, paragraphs 31, 94) and are adsorbed into said clay from mixing with a pretreatment solution which contains said non-caffeine molecules (e.g. β-naphthol and naphthalene, paragraph 94).          Regarding claims 19 and 20,  CN further discloses incorporating a polymer in the clay (e.g. polyvinyl alcohol, paragraphs 2 and 31). 8.        Claims 16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR20160118824 (KR).           KR discloses a treated clay composition comprising a clay (e.g. including montmonilonite) comprising mineral layers (e.g. paragraphs 25 and 26) and organic molecules (binders, e.g. paragraph 29) adsorbed with the layers (paragraphs 25) wherein the organic molecules are non-caffeine molecules (e.g. paragraph 29) and are adsorbed into said clay from mixing said organic molecules in water with said clay (e.g. paragraph 30).          Regarding claims 19 and 20, KR further discloses incorporating a polymer in the clay (e.g. polymers in general; polyvinyl alcohol, paragraph 29).   
Allowable Subject Matter
9.        Claims 1-8 are allowed.
           The following is a statement of reasons for the indication of allowable subject matter:  
            The prior art of record neither disclose nor teaches the method wherein a clay composition is treated in such manner that a caffeine-containing solution is decaffeinated and contacted with said clay composition wherein the non-caffeine molecules in the decaffeinated solution are absorbed therein and allow for a treated clay composition.

Conclusion
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J WEIER whose telephone number is (571)272-1409.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 /ANTHONY J WEIER/Primary Examiner, Art Unit 1792                                                                                                                                                                                                        


Anthony Weier
November 15,  2022